Title: To James Madison from Dominick A. Hall, 29 September 1804 (Abstract)
From: Hall, Dominick A.
To: Madison, James


29 September 1804, Columbia. “Your letter informing me of my appointment of District Judge of the territory of Orleans & that a Commission for that purpose has been forwarded under cover to Governor Claiborne, did not reach me until yesterday. As no opportunity at this time offers from Charleston I have determined to proceed immediately by Nashville and the rivers to New Orleans.”
